Citation Nr: 0311740
Decision Date: 06/06/03	Archive Date: 08/07/03

DOCKET NO. 02-06 340               DATE JUN 06, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUES

1. Entitlement to service connection for a cervical spine
disability.

2. Entitlement to an increased rating for residuals of fracture of
the left clavicle with separation of the acromioclavicular joint
from 10 percent.

3. Entitlement to an increased rating for residuals of gunshot
wound with fracture of the left os ilium and involvement of the
left flank, including Muscle Group XVII from 20 percent.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from August 1966 to
September 1969.

This appeal arises before the Board of Veterans' Appeals (Board)
from a July 2001 rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied
reopening his claim of service connection for a neck disability. In
a January 2003 rating decision, the Board reopened the veteran's
claim.

The July 2001 rating decision also denied entitlement to an
increased rating for a residuals of a separation of the left
acromioclavicular joint from 10 percent, and a gunshot wound with
a fracture of the left ilium and damage to Muscle Group XVII from
20 percent.

REMAND

In April 2003, the Board undertook additional development of the
veteran's claim seeking service connection for a cervical spine
disability, an increased rating for residuals of a fracture of the
left clavicle with separation of the acromioclavicular joint from
10 percent, and an increased rating for residuals of a gunshot
wound with a fracture of the left os ilium and involvement of the
left flank, including Muscle Group XVII pursuant to authority
granted by 38 C.F.R. 19.9(a)(2) (2002). In Disabled American
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003) the United States Court of Appeals for
the Federal Circuit (Federal Circuit) invalidated 38 C.F.R.
19.9(a)(2) (2002). As such, although the Board has obtained a copy
of the April 2003 VA examination report,

- 2 -

light of the Federal Circuit's decision, the case must be remanded
for preparation of a supplemental statement of the case (SSOC).

As such, the veteran's claims should be REMANDED to the RO for the
following action:

1. The RO must ensure that all notice and duty-to-assist provisions
of the Veterans Claims Assistance Act of 2000 (VCAA) are complied
with in developing these claims.

2. The RO should obtain all relevant current medical records
regarding the veteran's left shoulder, left hip, and neck.

3. The RO should review the April 2003 VA examination report and
readjudicate the veteran's claim for service connection for a
cervical spine disability, an increased rating for residuals of a
fracture of the left clavicle with separation of the
acromioclavicular joint from 10 percent, and an increased rating
for residuals of a gunshot wound with a fracture of the left os
ilium and involvement of the left flank, including Muscle Group
XVII from 20 percent. If the claim remains denied, the RO should
provide the veteran with a supplemental statement of the case
(SSOC). The case should then be returned to the Board for further
consideration, as appropriate.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

3 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

G.H. Shufelt 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

4 -



